If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS


DEMETRIA WILLIAMS,                                                   UNPUBLISHED
                                                                     March 17, 2020
               Plaintiff-Appellant,

v                                                                    No. 346420
                                                                     Oakland Circuit Court
LORRAINE CATHERINE SMITH,                                            LC No. 2017-161789-NI

               Defendant,

and

MEEMIC INSURANCE COMPANY,

               Defendant-Appellee.



Before: STEPHENS, P.J., and CAVANAGH and SERVITTO, JJ.

PER CURIAM.

        Plaintiff appeals as of right, challenging an order granting summary disposition in favor of
defendant Meemic Insurance Company (Meemic) entered after the trial court deemed the matters
in Meemic’s request for admissions admitted, and denied plaintiff’s motion to allow the filing of
a late answer to the request for admissions. We reverse and remand for further proceedings.

        Plaintiff was involved in a traffic accident resulting in injuries and filed this case on
November 1, 2017, alleging in relevant part that her insurer, Meemic, refused to pay personal
protection insurance (PIP) benefits to which she was entitled. Meemic served plaintiff with a
request for admissions and she failed to respond by the due date of December 11, 2017. Plaintiff
also failed to respond to a December 20, 2017 e-mail reminder from Meemic’s counsel, a
December 29, 2017 notice from counsel that the matters at issue were deemed admitted, and a
January 2, 2018 motion for an order deeming the matters admitted. At the January 10, 2018
hearing on the motion, Meemic’s counsel reported that plaintiff’s counsel did not appear at the
motion hearing until Meemic’s counsel called and, finding counsel at his desk, alerted him to the
hearing. Meemic’s attorney noted that plaintiff’s counsel seemed surprised. Plaintiff’s counsel


                                                -1-
appeared for the hearing and explained that he had responded to the request for admissions on
December 11, 2017, but, although she took a screen shot, his secretary had failed to hit the submit
button after the document was imported into the computer. Plaintiff’s attorney added that he had
not seen the additional correspondences, stating:
       I can’t speak to why. I didn’t personally get them and it might have been problems
       with, you know, secretarial errors going through and saving the files properly and
       notifying the attorneys because I personally didn’t get notice of it.

Plaintiff’s counsel informed the trial court that he would be submitting a motion to allow the filing
of a late answer to the request for admissions. However, the trial court granted Meemic’s motion
and entered an order deeming the matters in Meemic’s request for admissions admitted.

        Thereafter, plaintiff did file a motion to allow the filing of a late answer to the request for
admissions—which was effectively a motion to amend her “admissions.” Plaintiff reiterated the
explanation given at the hearing, and provided the screenshot showing that in the late afternoon of
December 11, 2017, plaintiff’s counsel had begun to submit something electronically in this case.
The trial court denied plaintiff’s motion, noting that the matters in Meemic’s request had
previously been deemed admitted, and thus, plaintiff would have to “file a motion for
reconsideration or a motion to set aside that order” before the trial court could “consider allowing
the late filing of answers.” Plaintiff moved for reconsideration of the order deeming the matters
in Meemic’s request for admissions admitted and attached a summary showing that plaintiff had
incurred medical expenses between November of 2017 and March of 2018. The trial court denied
plaintiff’s motion, holding that it did not present new information. Given the admissions, the trial
court then held that summary disposition of plaintiff’s claim against Meemic was warranted, and
later denied a motion for reconsideration of that decision. This appeal followed.

        Plaintiff first argues that the trial court erred by denying her motion to allow the filing of a
late answer to Meemic’s request for admissions. Because we agree and conclude that this order
and subsequent orders entered in reliance on it must be reversed, we do not reach plaintiff’s other
arguments.

         This Court reviews for an abuse of discretion a trial court’s decision regarding a motion to
file a late answer or to amend a party’s admissions. Bailey v Schaaf, 293 Mich. App. 611, 620; 810
NW2d 641 (2011); Janczyk v Davis, 125 Mich. App. 683, 691; 337 NW2d 272 (1983). The trial
court abuses its discretion when it chooses an outcome outside the range of reasonable and
principled outcomes. Maldonado v Ford Motor Co, 476 Mich. 372, 388; 719 NW2d 809 (2006).

       The no-fault insurance act, MCL 500.3101 et seq., requires insurers to pay PIP benefits to
those whom they insure who are accidentally injured in the use of a motor vehicle as a motor
vehicle. See MCL 500.3105(1). “The purpose of the Michigan no-fault act is to broadly provide
coverage for those injured in motor vehicle accidents without regard to fault.” Iqbal v Bristol West
Ins Group, 278 Mich. App. 31, 37; 748 NW2d 574 (2008) (internal quotation marks and citation
omitted).

       A purpose of a request for admission “is to establish some of the material facts in a case
without the necessity of formal proof at trial,” while eliminating issues that are unnecessary to



                                                  -2-
resolve. Bailey, 293 Mich. App. at 621-622 (quotation marks and citation omitted). MCR 2.312
governs a party’s request for admissions and provides, in part:
              Each matter as to which a request is made is deemed admitted unless, within
       28 days after service of the request, or within a shorter or longer time as the court
       may allow, the party to whom the request is directed serves on the party requesting
       the admission a written answer or objection addressed to the matter. [MCR
       2.312(B)(1).]

When a party has been served with a request for admissions but does not answer or object to the
request, “the matters in the request are deemed admitted” and “may form the basis for summary
disposition.” Medbury v Walsh, 190 Mich. App. 554, 556; 476 NW2d 470 (1991). Plaintiff does
not contend that the trial court erred by granting Meemic’s motion to deem the matters covered by
the request for admissions admitted. But under the circumstances, plaintiff argues, she should
have been allowed to file a late answer to the request for admissions. We agree.
       MCR 2.312(D)(1) provides:
       A matter admitted under this rule is conclusively established unless the court on
       motion permits withdrawal or amendment of an admission. For good cause the
       court may allow a party to amend or withdraw an admission.

When deciding a motion to amend an answer or to file a late answer to the request for admissions,
the trial court must balance “the interests of justice” with “diligence in litigation.” Bailey, 293
Mich. App. at 622, citing Janczyk, 125 Mich. App. at 691. The Janczyk Court explained that “a rigid
rule is sometimes unjustified; but too lenient a rule will undermine the policy of the court rule
itself.” Janczyk, 125 Mich. App. at 692. Accordingly, the Janczyk Court set forth three factors that
a trial court is to balance in considering whether to allow a party to file a late answer. First, the
trial court should consider whether allowing the late answer “will aid in the presentation of the
action,” or whether refusal “will eliminate the trial on the merits.” Id. at 692 (quotation marks and
citation omitted). Second, the court should consider whether the other party will suffer prejudice.
Id. And, third, the trial court should consider the reason for the delay, including whether it was
inadvertent. Id. at 692-693; see also Bailey, 293 Mich. App. at 622.

         In this case, the trial court did not properly consider whether plaintiff had good cause to
file a late answer as required by MCR 2.312(D)(1), or those factors detailed in Janczyk. After such
review, we conclude that the trial court abused its discretion in denying plaintiff’s motion to file a
late answer or amend the admitted responses to Meemic’s request for admissions. First, the parties
do not seem to dispute that allowing an amendment or late answer would “aid in the presentation
of the action.” Janczyk, 125 Mich. App. at 692. In fact, the trial court’s denial of plaintiff’s motion
foreclosed discovery and a trial on the merits because the trial court granted summary disposition
to Meemic given that “[p]laintiff has admitted that she does not have any outstanding claims for
first party benefits.” Thus, the first factor strongly weighs in favor of allowing an amended or late
answer to the request for admissions. See id.

         The second factor also weighs in favor of allowing a late or amended answer because there
was no evidence that Meemic would suffer prejudice as a result of plaintiff clarifying her claims
to the trial court. In fact, plaintiff’s answer to the request for admissions was submitted the same


                                                 -3-
day as the hearing at which the trial court deemed the matters in Meemic’s request for admissions
admitted. While Meemic might ultimately have to pay PIP benefits, those would be benefits that
it was contractually and statutorily obligated to pay.

        We next turn to the third factor, the reason for the delay. “Good cause” is required to
amend or file a late answer, MCR 2.312(D)(1). Inadvertence was mentioned in Janczyk as a valid
reason to allow a late answer, and thus, inadvertence can constitute a good cause. Janczyk, 125
Mich. App. at 693. In Thomas M Cooley Law Sch v Doe 1, 300 Mich. App. 245; 833 NW2d 331
(2013), this Court stated that “[i]n the context of our court rules, good cause simply means a
satisfactory, sound or valid reason,” and that trial courts have “broad discretion to determine what
constitutes good cause.” Id. at 264 (internal quotation marks and citation omitted).

        Meemic argues that plaintiff’s lack of response was not inadvertent, but was intentional
conduct. And plaintiff’s failure to respond to multiple notices was “egregious neglect” that could
not have been inadvertent. However, the record indicates that plaintiff attempted to serve the
answer to the request for admissions by the due date and failed to do so because of a computer
error or an error by his secretary. Plaintiff’s counsel explained to the court that he believed that
the answer had been timely submitted. In other words, plaintiff’s counsel was diligent but a
mistake was made. And counsel advised the court that he did not receive the other notices, likely
because of personnel issues which had been remedied. Plaintiff’s counsel explained that the lack
of response to the request for admissions was inadvertent or clerical mistake, rather than intentional
neglect. Considering the circumstances in this case, we conclude that the factors set forth in
Janczyk strongly favored allowing plaintiff to file a late or amended answer to Meemic’s request
for admissions. Accordingly, the trial court abused its discretion when it denied plaintiff an
opportunity to file a late or amended answer to Meemic’s request for admissions. The order
denying plaintiff’s motion to allow the filing of a late answer is reversed, and the subsequent orders
entered in reliance on it are reversed.

        Reversed and remanded for further proceedings consistent with this opinion. We do not
retain jurisdiction.



                                                              /s/ Cynthia Diane Stephens
                                                              /s/ Mark J. Cavanagh
                                                              /s/ Deborah A. Servitto




                                                 -4-